The Goodyear Tire & Rubber




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 8, 2015

                                    No. 04-14-00620-CV

  Rosa Obregon PEREZ, Ricardo O. Perez, individually and as next friend of Rosa Elia Perez,
         Maria Perez Jalomus, Juan Jose Perez, Julio Perez, Jr., and Fernando Perez,
                                        Appellants

                                             v.

                    THE GOODYEAR TIRE & RUBBER COMPANY,
                                  Appellee

               From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 26130
                              Robert Cadena, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice


     The panel has considered the appellee’s motion for rehearing, and the motion is
DENIED.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court